            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ILLINOIS
                         WESTERN DIVISION

Willie Marks,                            )
                                         )
                    Plaintiff,           )
                                         )             Case No. 18 C 50232
             v.                          )
                                         )             Judge John Robert Blakey
Aramark Inc., et al.,                    )
                                         )
                    Defendants.          )

                                        ORDER

      After reviewing Magistrate Judge Lisa Jensen’s November 27, 2019 Report
and Recommendation, this Court agrees with its findings and conclusions and,
accordingly, adopts the Report and Recommendation [57] in its entirety. Plaintiff’s
claims are dismissed without prejudice for failure to exhaust administrative
remedies. The Clerk of Court is directed to enter final judgment. This case is closed.

                                    STATEMENT

      By order dated November 27, 2019, Magistrate Judge Jensen recommended
that this case be dismissed without prejudice because Plaintiff failed to exhaust
available administrative remedies before initiating this federal lawsuit. Plaintiff
did not object to the Report and Recommendation within the time periods established
by Federal Rule of Civil Procedure 72(b)(2) and set by court order. See [57].

       The Court may accept, reject, or modify, in whole or in part, the findings or
recommendations of the magistrate judge in a report and recommendation. Fed. R.
Civ. P. 72(b)(3). If no objection to the report is made, or if only a partial objection is
made, the district court judge reviews the unchallenged portions for clear error.
Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999). The “clear error
standard means that the district court can overturn the magistrate judge’s ruling
only if the district court is left with the definite and firm conviction that a mistake
has been made.” Weeks v. Samsung Heavy Indus. Co., 126 F.3d 926, 943 (7th Cir.
1997).

      The Court has reviewed the record in this case and finds that the November
27, 2019 Report and Recommendation is correct upon a de novo review and, in the
alternative, is not other “clearly erroneous” under the record here. The Court
therefore adopts Judge Jensen’s Report and Recommendation in its entirety.
Plaintiff’s claims are dismissed without prejudice for failure to exhaust
administrative remedies. See Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004)
(“all dismissals under § 1997e(a) should be without prejudice”). This case is closed,
and the Clerk is directed to enter final judgment of dismissal.

       If Plaintiff wishes to appeal, he must file a notice of appeal with this Court
within thirty days of the entry of judgment. See Fed. R. App. P. 4(a)(1). If Plaintiff
appeals, he will be liable for the $505.00 appellate filing fee. See Evans v. Ill. Dep’t
of Corr., 150 F.3d 810, 812 (7th Cir. 1998). If Plaintiff seeks leave to proceed in
forma pauperis on appeal, he must file a motion for leave to proceed in forma pauperis
in this Court. See Fed. R. App. P. 24(a)(1).

Dated: March 9, 2020

                                               Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge
